IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TONY CLARENCE MEMORY,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5468

REEMPLOYMENT ASSISTANCE
APPEALS COMMISSION and
THE CHEESECAKE FACTORY
RESTAURANTS,

     Appellees.
_____________________________/

Opinion filed August 4, 2016.

An appeal from Reemployment Assistance Appeals Commission.
Frank E. Brown, Judge.

Tony Clarence Memory, pro se, Appellant.

Norman A. Blessing, General Counsel, Amanda L. Neff, Executive Senior
Attorney, Tallahassee, for Appellee Reemployment Assistance Appeals
Commission.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, WINOKUR, and JAY, JJ., CONCUR.